Citation Nr: 1122712	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  07-28 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Charles McCorvey, Accredited Representative


ATTORNEY FOR THE BOARD

Donna D. Ebaugh




INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983 as well as during periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the RO in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The Veteran was exposed to noise during active military service.

2.  The Veteran has had continuous hearing loss and tinnitus (ringing in his ears) since service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 1154, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).




(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this case, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

Service Connection

The Veteran contends that his bilateral hearing loss and tinnitus were incurred in service.  Specifically, he has reported that his disorders were incurred during service as a result of routine exposure to artillery noise including explosives and other forms of weaponry as he served in an artillery unit.  Service personnel records confirm duties as a tactical wire operations specialist, among others, in a field artillery unit.  An April 2008 VA examiner also noted that the Veteran was exposed to acoustic trauma during service.  Noise exposure in service is conceded. 
 
Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

a. Hearing Loss

In addition to the regulations cited above, service connection for certain diseases, such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

VA regulations provide that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b).  The presumption of soundness attaches only where there has been an induction examination that did not detect or note the disability that the Veteran later complains about.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

When no preexisting condition is noted upon entry into service, a Veteran is presumed to have been sound upon entry, and the burden then falls on the government to rebut the presumption of soundness by "clear and unmistakable" (obvious or manifest) evidence that the Veteran's disability was both 1) pre-existing and 2) not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03 (July 16, 2003); see also Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  

Here, the Veteran underwent two auditory examinations in connection with his service entrance examination.  He underwent the first auditory examination in August 1980.  At that time, the auditory evaluation indicated hearing loss which met the threshold requirements for hearing loss under 38 C.F.R. §  3.385.  Namely, the Veteran had right ear hearing loss of more than 26 decibels in at least three frequencies between 500-4000 mz as well as right and left ear hearing loss of more than 40 decibels in at least one frequency between 500-4000 mz.   

Next, however, the Veteran underwent a second pre-service auditory examination in October 1980.  At that time, the Veteran exhibited some hearing impairment bilaterally but he did not have right or left ear hearing loss of more than 26 decibels in at least three frequencies between 500-4000 mz or more than 40 decibels in at least one frequency between 500-4000 mz.  The results of the repeat testing indicate that the Veteran did not have bilateral hearing loss in accordance with VA standards at the time that he entered service.  See 38 C.F.R. § 3.385.  

Moreover, in the Veteran's August 1980 report of medical history, he denied any hearing loss.  The Board notes that the Veteran's entrance examination contains multiple notations regarding hearing test results.  A hearing defect was initially noted on the entrance examination report in August 1980.  However, following additional testing, a subsequent notation indicates that the Veteran did not have any disqualifying defects.  Therefore, because repeat audiological testing revealed hearing that did not rise to the level of a disability, and because the Veteran was not disqualified for a hearing defect, the Board finds that the presumption of soundness attaches in this case.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b)(1).  

Moreover, the Board finds that there is no clear and unmistakable evidence that the Veteran's bilateral hearing loss pre-existed service to rebut the presumption of soundness.  First, other than the August 1980 auditory evaluation noted above, there is no evidence of pre-existing hearing loss.  Further, while a VA examiner concluded that the Veteran's hearing loss pre-existed service, the examiner did not consider the October 1980 re-evaluation which did not show a hearing loss disability.  As the April 2008 VA examiner's conclusion that the hearing loss pre-existed service was based upon an inaccurate factual premise, the Board affords the conclusion limited probative value.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  The examiner also failed to provide his opinion in necessary evidentiary standard - that is that there was clear and unmistakable evidence of a preexisting hearing loss disability.   Therefore, the Board finds the presumption of soundness is not rebutted and the Board will consider the claim based on the theory of direct service connection. 

Service treatment records do not contain any complaints of, or treatment for, hearing loss.  However, a reenlistment examination dated within one year of the Veteran's discharge from active duty, revealed hearing loss which rose to the level of disability.  

(CONTINUED NEXT PAGE)




In October 1984, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
30
20
LEFT
25
40
15
25
15


As the Veteran had right ear hearing loss of more than 26 decibels in at least three frequencies, and left ear hearing loss of at least 40 decibels in at least one frequency, the Board finds the Veteran had a bilateral hearing disability within one year of service.  38 C.F.R. § 3.385.  However, as his disability was not manifest to a degree of 10 percent or more, he is not entitled to service connection on a presumptive basis.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Specifically, according to the applicable rating criteria, evaluations of defective hearing range from noncompensable to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second (Hz).  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (defective hearing is rated on the basis of a mere mechanical application of the rating criteria).  

The provisions of 38 C.F.R. § 4.85 (2010) establish eleven auditory acuity levels from I to XI.  Tables VI and VII as set forth in § 4.85 are used to calculate the rating to be assigned.  As is the case here, Table VIa is used to assign an auditory acuity level when speech recognition scores are not recorded.  

In the present case, the Veteran had puretone threshold averages of 30 in the right ear and 24 in the left ear.  Speech recognition scores were not recorded on the October 1984 evaluation report.  Applying the puretone threshold average to Table VIa, the Veteran's hearing loss was Level I in both ears.  According to Table VII, the Veteran's hearing loss rating would have been noncompensable in October 1984.  Therefore, his hearing loss disability did not manifest to a degree of 10 percent or more within one year following service and presumptive service connection is not for application. 

Next, post service treatment records reflect that the Veteran sought treatment for his hearing from the VA medical center in July 2006.  Although the puretone threshold level measurements were not listed in the audiological report, the audiologist diagnosed mild, low, moderate, mid and severe high frequency sensorineural hearing loss.  The audiologist further indicated that the Veteran was a candidate for hearing aids. 

A March 2008 VA treatment record indicated pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
55
50
45
LEFT
35
40
45
50
50

As noted above, in April 2008, the Veteran underwent a VA audiological examination in connection with his present claim.  At that time, pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
55
50
45
LEFT
40
45
50
40
55

Moreover, at the April 2008 VA examination, the Veteran also had speech recognition scores of 84 percent in both ears. 

Because the Veteran has auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz at 26 decibels or greater in each ear, and/or thresholds of at least 40 decibels or greater in both ears, he has current bilateral hearing loss disorder pursuant to 38 C.F.R. § 3.385 (2010).  Element (1) of Shedden is therefore met.  
 
As noted above, noise exposure in service has been conceded.  Therefore, element (2) of Shedden is also met.  

The evidence also includes the Veteran's statements asserting continuity of symptoms.  The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. 465, 470 (1994).  He has indicated that he has experienced hearing loss for many years.  Specifically, he reported to the July 2006 VA audiologist that his hearing loss began while he was in service.  In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, both competent and credible.  Reference is made to the October 1984 reenlistment examination noted above demonstrating hearing loss when compared to the October 1980 examination.  Such lends credence to his assertion of having a long-standing history of hearing loss.

The Board acknowledges a negative nexus opinion is of record.  As noted above, the Board assigns limited probative value to the VA examiner's opinion April 2008 regarding service connection.  As an initial matter, the VA examiner only offered an opinion as to aggravation of a preexisting disability and did not opine as to direct service connection.  Further, as noted above, the VA examiner did not consider the second auditory examination in October 1980, prior to service, in which the Veteran's hearing loss did not meet the auditory threshold of hearing loss under 38 C.F.R. § 3.385.  Insofar as the April 2008 opinion is based on the fact that the Veteran had a preexisting hearing loss disability upon entry into service, a fact that contradicts the medical evidence of record showing non-disqualifying hearing loss upon entry into service, the VA examiner's opinion was based on an inaccurate factual premise.  He also failed to address the obvious shift in hearing acuity between the October 1980 and October 1984 examinations.  Thus, the Board finds that the opinion is of little probative value.  See Kowalski v. Nicholson, 19 Vet.App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet.App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's bilateral hearing loss was incurred during service due to noise exposure.  In this regard, the Board notes that the Veteran is competent to report the symptoms of hearing loss.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology).  Moreover, there is no reason to doubt the credibility of the Veteran in reporting that he did not have profound hearing loss until he was exposed to artillery noise during service.  In this regard, the Board notes that his records are internally consistent, as evidenced by his statements to VA in support of his claim as well as to the VA medical center personnel regarding his treatment.  Significantly, the July 2006 VA audiologist guided the Veteran to visit a service representative and inquire about submitting a claim for benefits, after he sought treatment for his hearing loss.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Additionally, the Board finds that it is facially plausible that he had significant exposure to noise while in service, especially given his exposure to noise in the artillery unit.  

Accordingly, considering all of the evidence or record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for service connection for bilateral hearing loss is granted.  

Tinnitus

The Veteran has also claimed service connection for tinnitus based on his exposure to noise in service.  As previously mentioned, the Board concedes that he was exposed to noise in service.

Post-service treatment records indicate that the Veteran first reported ringing in his ears in July 2006, nearly 23 years following service.  At that time, he reported that he had experienced ringing in his ears since service.  Thus, the Board finds that Shedden elements (1) and (2) are met as the Veteran has a current diagnosis and in-service noise exposure. 

The Board has considered the Veteran's claim that he has experienced tinnitus since service.  As noted above, he is competent to report symptoms such as ringing in his ears because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  

The Board also finds the Veteran's statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board acknowledges that the Veteran dates the onset of his symptoms to different times; however, the Board notes that the Veteran's statements regarding dates are not entirely at odds.  Specifically, in July 2006, he reported that he first noticed ringing in his ears in service.  Then, at the April 2008 VA audiological examination, he reported that he had experienced ringing in his ears for several years.  The Board finds that it is plausible that he was not intending to offer a different onset date merely because he described his symptoms as having been present for several years.  

Moreover, regarding the April 2008 VA examination, the Veteran reported that he experienced high-pitched ringing in his ears which occurred twice per week on average and lasted for two minutes per episode.  The VA examiner concluded that the Veteran had a current diagnosis of tinnitus but that it was not related to service as he had only had it for several years.  The VA examiner assumed that the Veteran meant that the symptoms started after service and noted that medical literature states that noise-induced tinnitus occurs at the time of the exposure, not after the noise has ceased.  The Board finds that the April 2008 VA opinion is not adequate for the purpose of basing a decision as the examiner failed to consider the Veteran's previous competent statements of continuity of symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (observing that "the medical examiner impermissibly ignored the appellant's lay assertions that he sustained a back injury during service").  Absent objective medical evidence to the contrary, the Veteran's reports regarding his continuity of symptomatology should have been accepted by the examiner as true under Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remanding where VA examination was inadequate for evaluation purposes) and Hicks v. Brown, 8 Vet. App. 417, 422 (1995) (concluding that inadequate medical evaluation frustrates judicial review).

The Board finds the Veteran's competent and credible statement regarding continuity of symptomatology more probative than the VA examiner's opinion which did not consider the Veteran's statements of continuity of symptomatology. 

Accordingly, considering all of the evidence or record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for service connection for tinnitus is granted.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted. 


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


